54



OFFICE     OF      THE   ATTORNEY        GENERAL      OF         TEXAS
                               AUSTIN                 'it   -0




        ‘PJ,eaae     arise     ws       offloe   ii   T8 u-e
au~uissc~             qpolnt
                          8 minor rfth legal
                 lv3moTa to the podtioxl ot
notuy      plbllo umer &-tiOlO iw49.'
                                                                 :.
                                                                 .I

 Uonoxvible bi. 0. Piowsrsr   Pago 2




            &?.nat~ Bill No. 262 (Nag. Sea. 40t& Lug., Gon
' Lana, Vol. 1, y. 488) amended Article 5948 of the Rorieed
  Cidl. Statutes to read ou followet


           “ThQs0crettu-y
                        or stat0 OPthe state of
      Texaa shallappoiata     omeldentnumbor    of
      ~taries   publ.lo for oath ooimty. Kotarla8
      gubllo may be appointed at any tinrs,but the
      te,qAfiof all notaries public shall eid on
      J?ZIB 1st of oircb odd-zzuaaberedyeor. To bo
      eligible for oppolntment a6 notary plbl%o,
      the person aball be at least twenty-one (21)
      ys6rs Of age SzKl a resiaent or the oounty for
      tiCbhei6     S~iatt3d.*


           This amendamt was in pm3uanco of the conatitu-
 tional aakwlman$ recently adopted, transferring the appoint-
 ive per   from the Governor to the Secretary of Qtate.  Mor
 to the man&ant    t&a statute ~eacribed no age qualification6
 for notaries duo.

            Artio1e 6923 Revised Cirll 2tatute8, regulating
 the titter of mama1    of legal disabllltiea of minors, po-
 ridorc

            .If the oourt grant8 such petition, the
      decree ohallspeoiiically   adJudge the odnor of
      full age for all legal purpoaes, exoept aa to
      the right  to vote..

            She voting privilc~e TBS cxoopted a6 of course be-
 cause the Constitution itself definitely f3xoe tho right  of
 eufrl-ago.

           &mm%%3 AI'tiCle8Q4Q, being t&e latest 10&6latite
 act upoi tho aubjsot, dealaxes that to be eligible for ap
 yointment aa notary publio a person shall be at least twentp-
 OM ye&u-s or age. This has tho legal effeot to make a seaond
 exception to Artiole 5923 , from which it followa that yoUr
 quocltion should be anawcred in the negative+

           our conatruatlon hns the affoot to hnmoulte   all
 of the exlsti~  statutes, gliving to each it6 propur plaoe
fiomrebla ii. 0. FlOWOPe - WO     3




aml attributing to each a fair iznd reasonable meaning,
without conflht ubatclosrer.


                                 Very truly yours
                            ATl'ORNrTXQiIXENiL OF fEXM3,



                            BY




              AFPEOVEXDEC   2, 1940



              ATTORNEY GENKRAL OF TMAS